Title: To Benjamin Franklin from John Williams, [November 1778?]
From: Williams, John
To: Franklin, Benjamin


Sir,
Monday morning [November, 1778?]
By the last Letter I had from Boston I am informed that my Brother had received upwards of £450 that was Due to me on a Bond Debt—and my Wife mentioned that she supposed my Brother had remitted part of that sum to me by the same ship, but I have not yet received any Bills from him since those he sent under your cover, and my Business has been greatly Delayed for want of this remittance:—That lays me under a necessity of requesting the Favour of you to be so good as to take my Bills on my Brother for One hundred pounds if not too inconvenient for you so to do—whereby I am sure you will oblige him much, and lay a lasting Obligation upon Sir Your most Obd. much obliged Hum Servant
J. Williams
To Doctr Benja Franklin Esqr.
